Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 1 of 22




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                        WEST PALM BEACH DIVISION

   SOUTH SPANISH TRAIL, LLC.,
   a Florida limited liability corporation,

         Plaintiff,

   v.                                         CASE NO. 9:21-cv-80728

   GLOBENET CABOS SUBMARINOS
   AMERICA, INC., a Delaware for-profit
   corporation, CARIBBEAN CROSSINGS
   LTD., INC., AND JOHN DOES 1-100,

         Defendants.
                                               /

   GLOBENET CABOS SUBMARINOS
   AMERICA, INC. and CARIBBEAN
   CROSSINGS LTD, INC.,

         Counter-Plaintiffs,

   v.

   SOUTH SPANISH TRAIL, LLC, and
   BOARD OF TRUSTEES OF THE
   INTERNAL IMPROVEMENT TRUST
   FUND OF THE STATE OF FLORIDA,

        Counter/Third-Party Defendants.
                                               /

   SOUTH SPANISH TRAIL, LLC,

         Cross-Plaintiff,

   v.
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 2 of 22




   BOARD OF TRUSTEES OF THE
   INTERNAL IMPROVEMENT TRUST
   FUND OF THE STATE OF FLORIDA,
   FLORIDA INLAND NAVIGATIONAL
   DISTRICT, and UNITED STATES OF
   AMERICA,

         Cross-Defendants.
                                               /

     CROSS-DEFENDANT BOARD OF TRUSTEES OF THE INTERNAL
      IMPROVEMENT TRUST FUND’S MOTION TO DISMISS FIRST
       AMENDED CROSSCLAIMS OF SOUTH SPANISH TRAIL, LLC

         Cross-Defendant Board of Trustees of the Internal Improvement Trust

   fund of the State of Florida (Board of Trustees), by and through undersigned

   counsel and pursuant to rules 8(a)(2), 12(b)(1), and 12(b)(6), Federal Rules of

   Civil Procedure, and rule 7.1, Rules of the Southern District, moves to dismiss

   the First Amended Crossclaims of Plaintiff’/Counter-Plaintiff South Spanish

   Trail, LLC (SST) (Doc. 106), and as grounds therefore would show:

         1.    SST initially filed this action against Defendant/Third-Party

   Plaintiff Globenet Cabos Submarinos America, Inc. (Globenet) and John Does

   1-100, case no. 50-2020-CA-002024, in the Circuit Court of the Fifteenth

   Judicial Circuit of Florida, in and for Palm Beach County. SST subsequently

   filed an amended complaint adding Caribbean Crossings, LTD, Inc.

   (Caribbean) as an additional party defendant. (Doc. 1, Ex. 1). SST’s claims

   against Globenet, John Does 1-100, and Caribbean stem from the 2000-2003

   installation of subterranean conduits by Globenet’s predecessor in interest

                                         2
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 3 of 22




   under sovereign land submerged beneath the Intracoastal Waterway (ICW) in

   Palm Beach County. (Doc. 1, Ex. 1 ¶¶ 57, 61). SST claims to have purchased

   the submerged property in question on December 9, 2016 and March 29, 2017,

   at least 13 years after installation of the conduit.

         2.    Globenet and Caribbean brought counterclaims against SST and

   third-party claims against the Trustees for declaratory relief on October 20,

   2020. (Doc. 1, Ex. 2). The third-party claims against the Trustees seek a

   declaration that the submerged lands in dispute are sovereign lands to which

   the Trustees hold title. Globenet’s and Caribbean’s third-party claims against

   the Trustees were motivated substantially, if not entirely, by SST’s erroneous

   argument that only the Trustees have standing to claim that the submerged

   property in question is sovereign land. See SST’s Answer, Affirmative Defenses

   and Crossclaim to First Amended Counter Claim. (Doc. 1, Ex. 3 p. 19, n. 1).

         3.    SST filed counterclaims against the Trustees, the United States,

   and the Florida Inland Navigation District (FIND) for declaratory relief (Count

   I) and against the Trustees for slander of title (Count II) on March 18, 2021.

   (Doc. 1, Ex. 3). The United States removed this action to federal court following

   service of SST’s counterclaims pursuant to 28 U.S.C. § 1442(a)(1). (Doc. 1).

         4.    The Trustees filed their Motion to Dismiss SST’s Crossclaims on

   May 17, 2021. (Doc. 64).



                                           3
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 4 of 22




         5.     In response to the Trustees’ Motion to Dismiss, SST abandoned its

   Crossclaim and filed its First Amended Crossclaims (FAC) (Doc. 106) on June

   7, 2021 pursuant to rule 15(a)(1)(B), Fed. R. Civ. P. The FAC attempts to allege

   a cause of action against the Trustees, FIND and the United States Army

   Corps of Engineers 1 (USACOE) for declaratory judgment. Counts II through V

   attempt to allege additional causes of action against USACOE, underscoring

   SST’s desperation to purchase a jurisdictional foothold in this Court.

         6.     SST alleges that this Court has subject matter jurisdiction of its

   claims against the Trustees pursuant to the Declaratory Judgment Act, 28

   U.S.C. § 2201, the Quiet Title Act, 28 U.S.C. § 2409a, and 28 U.S.C. § 1367.

   (Doc. 106, ¶¶ 101, 102). SST’s allegations concerning subject matter

   jurisdiction of its claims against the Trustees in this Court are baseless.

         7.     The lands in dispute are sovereign submerged lands of the State of

   Florida to which the Trustees hold title in trust for the people of Florida

   pursuant to Article X, section 11 of the Florida Constitution. 2

         8.     SST’s claim that the Trustees alienated the sovereign lands to

   which it claims title in 1883 is without merit. (Doc. 106, ¶ 27). Florida’s


   1SST’s initial counterclaims named the United States as a counter-defendant, not
   USACOE.
   2Article X, section 11 of the Florida Constitution provides that “[t]he title to lands
   under navigable waters, within the boundaries of the state, which have not been
   alienated, including beaches below mean high water lines, is held by the state, by
   virtue of its sovereignty , in trust for all the people.”
                                              4
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 5 of 22




   sovereign lands can only be conveyed with express intent and authority. The

   1883 deed claimed by SST as the root of its title did not expressly convey

   sovereign lands, and the Trustees did not have authority to convey sovereign

   submerged lands in 1883.

         9.    SST alleges that a declaratory judgment against the Trustees is

   necessary because:

         (a)   “[T]he [Trustees’] claim that the SST Property is sovereignty land

         would invalidate the Federal Easement over the SST Property for the

         construction and maintenance of the ICW.” (Doc. 106 ¶ 114).

         (b)   The Trustees cannot claim the disputed property as sovereign

         without reopening the 1935 federal condemnation judgment. (Doc. 106,

         ¶ 116).

         (c)   The Trustees cannot claim the disputed property as sovereign

         because they do “not have authority over canal rights-of-way, which is

         FIND’s responsibility.” (Doc. 106, ¶ 119).

         (d)   If BOT is permitted to claim the disputed property as sovereign

         “FIND and the [USACOE] would be found to have failed to secure the

         necessary easement rights” over the ICW. (Doc. 106, ¶ 120).

         (e)   If the Trustees are “permitted to call into question the [1935

         federal condemnation judgment] then the ownership of property located

         in all government canals…is put into question.” (Doc. 106, ¶¶ 121-23).

                                          5
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 6 of 22




         10.   Count I of SST’s counterclaim requesting declaratory judgment

   fails to state a cause of action against the Trustees and must be dismissed

   because:

         a)    SST’s claim against the Trustees is barred by sovereign immunity

         as set forth in the Eleventh Amendment to the United States

         Constitution, and as a result this Court lacks subject matter jurisdiction.

         b)    The submerged lands claimed by Plaintiff were not conveyed into

         private ownership as claimed by SST.

         c)    SST has failed to allege a bona fide, present dispute requiring the

         requested declaratory judgment and this Court lacks subject matter

         jurisdiction for this reason as well.

         d)    SST’s claim for declaratory relief is a shotgun pleading which

         impermissibly    combines     multiple   declarations   against   multiple

         Defendants in a single count.

                            MEMORANDUM OF LAW

         I.    SST’s Claims Against the Trustees in Federal Court are
               Barred by Sovereign Immunity as Expressed in the
               Eleventh Amendment to the United States Constitution

         “Sovereign immunity is, simply put, the privilege of a sovereign not to be

   sued without its consent.” Midnight Pass Soc’y, 2013 WL 1245987 at *12, citing

   Hans v. Louisiana, 134 U.S. 1, 16-17 (1890). The Eleventh Amendment

   confirmed sovereign immunity as a constitutional principal, it did not establish

                                           6
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 7 of 22




   it. See Alden v. Maine, 527 U.S. 706, 728-29 (1999) (“The Eleventh Amendment

   confirmed rather than established sovereign immunity as a constitutional

   principal; it follows that the scope of the State’s immunity from suit is

   demarcated not by the text of the Amendment alone but by fundamental

   postulates implicit in the constitutional design.”) In this case in which a private

   party seeks to quiet title to sovereign land against the State, sovereign

   immunity “bars the extant claims from proceeding in federal court.” Midnight

   Pass Soc’y at *11.

         The Eleventh Amendment to the Constitution of the United States

   directs that “[t]he judicial power of the United States shall not be construed to

   extend to any suit in law or equity, commenced or prosecuted against one of

   the United States by Citizens of another State, or by Citizens or Subjects of

   any Foreign State.” Seminole Tribe of Florida v. Florida, 517 U.S. 43, 54 (1996).

   The U.S. Supreme Court has consistently held that absent waiver of Eleventh

   Amendment immunity, “an unconsenting State is immune from suits brought

   in federal courts by her own citizens as well as by citizens of another State.”

   Edelman v. Jordan, 415 U.S. 651, 662-63, (1974). (emphasis added). “[T]he

   Eleventh Amendment has been described as a jurisdictional gatekeeper for

   federal courts as it ‘deals only with federal jurisdiction to hear suits against

   the state, not with the state’s immunity from suit in any forum.’” Midnight

   Pass Soc’y, Inc. 2013 WL 1245987 at *12, quoting Hufford v. Rodgers, 912 F.2d

                                           7
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 8 of 22




   1338, 1340-41 (11th Cir. 1990).

         The immunity from suit in federal courts afforded states by the Eleventh

   Amendment applies equally to agencies acting under their control. Puerto Rico

   Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 144

   (1993). “Absent waiver, neither a State nor agencies acting under its control

   may ‘be subject to suit in federal court.’” Id., quoting Welch v. Texas Dept. of

   Highways and Public Transportation, 483 U.S. 468, 480 (1987) (plurality

   opinion). See also Edelman, 415 U.S. at 663 (“[T]he amendment bars actions

   in federal court against a state, state agencies, or state officials acting in their

   official capacities.”)

         Nor may SST avoid application of Eleventh Amendment immunity by

   seeking declaratory relief against the Trustees. “[W]e have often made it clear

   that the relief sought by a Plaintiff suing a State is irrelevant to the question

   whether the suit is barred by the Eleventh Amendment.” Seminole Tribe of

   Florida, 517 U.S. at 58. See also Cory v. White, 457 U.S. 85, 90(1982) (“It would

   be a novel proposition indeed that the Eleventh Amendment does not bar a suit

   to enjoin the State itself simply because no money is sought.”); Hess v. Port

   Authority Trans-Hudson Corp., 513 U.S. 30, 48(1994) (Eleventh Amendment

   does not exist solely to “preven[t] federal-court judgments that must be paid

   out of a State’s treasury”). To the contrary, the Eleventh Amendment serves to

   avoid “the indignity of subjecting a State to the coercive process of judicial

                                            8
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 9 of 22




   tribunals at the instance of private parties.” Puerto Rico Aqueduct and Sewer

   Authority, 506 U.S. at 146.

         SST’s First Amended Counterclaims acknowledge that the Internal

   Improvement Trust Fund of the State of Florida is an agency of the State of

   Florida. (Doc. 106, ¶ 19). The Internal Improvement Trust Fund of the State of

   Florida is established by section 253.01(1)(a), Florida Statutes, and is charged

   with maintaining all state lands as well as the funds from the use and sale of

   those lands. The Board of Trustees of the Internal Improvement Trust Fund

   consists of the Governor, the Attorney General, the Chief Financial Officer,

   and the Commissioner of Agriculture. See § 253.02(1), Fla. Stat. The Internal

   Improvement Trust Fund is clearly an agency of the State of Florida entitled

   to Eleventh Amendment immunity. Puerto Rico Aqueduct and Sewer

   Authority, 506 U.S. at 144. Further, the Trustees are state officials entitled to

   immunity from suit in federal court pursuant to the Eleventh Amendment.

   Edelman, 415 U.S. at 663.

         SST may not maintain its declaratory judgment action against the

   Trustees pursuant to the Quiet Title Act (QTA) set forth in 28 U.S.C. § 2409a.

   That act provides that “[t]he Unites States may be named as a party defendant

   in a civil action under this section to adjudicate a disputed title to real property

   in which the United States claims an interest, other than a security interest or

   water rights.” 28 U.S.C. § 2409a(a). (emphasis added) As an initial matter, the

                                            9
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 10 of 22




    QTA waives the federal government’s sovereign immunity to allow for quiet

    title suits against the United States. But SST is not seeking a declaration

    quieting its title as against the United States. To the contrary, it seeks a

    declaration that “SST is the fee simple owner of the SST property” as against

    the Trustees. (Doc. 106, ¶¶ 113, 116, 119-123, ad damnum clause p. 23, ¶ a).

    The QTA does not waive the Eleventh Amendment Immunity of the State of

    Florida, its agencies, or its officers to permit SST to file a quiet title action

    against the Trustees in federal court. “It is common ground between the parties,

    at this stage of the litigation, that the Tribe could not maintain a quiet title

    suit against Idaho in federal court, absent the State’s consent. Idaho v. Coeur

    D’Alene Tribe, 521 U.S. 261, 281 (1997). The Trustees have not given their

    consent to be hailed into federal court in this matter.

          Nor does the exception to Eleventh Amendment Immunity set forth in

    Ex parte Young, 209 U.S. 123 (1908) apply to allow SST to pursue declaratory

    relief against the Trustees in federal court. “In Ex parte Young the Supreme

    Court carved an exception to Eleventh Amendment immunity and held that

    suits can lie for prospective injunctive relief against state officials when there

    is an ongoing violation of federal law.” Midnight Pass Soc’y, Inc., 2013 WL

    1245987 at *19; Ex parte Young 209 U.S. at 159. In Idaho v. Coeur D’Alene

    Tribe, the Tribe sought prospective injunctive relief establishing its exclusive

    use and occupancy of submerged lands. Id. at 264-65. The Supreme Court held

                                           10
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 11 of 22




    that “the Ex parte Young exception is not applicable in instances when the

    effect, not the stated objective, of the lawsuit against the agency official is the

    ‘functional equivalent of a quiet title action which implicates special

    sovereignty interests.’” Midnight Pass Soc’y at *20, quoting Idaho v. Coeur

    d’Alene Tribe of Idaho at 281.

          In the instant case SST’s claim against the Trustees is plainly the

    functional equivalent of a quiet title action. Plaintiff invokes the QTA as a basis

    for subject matter jurisdiction over its claim against the Trustees, and seeks

    declarations that SST is the fee simple owner of the disputed property and that

    the Trustees are barred from claiming the disputed property is sovereign land.

    As the Supreme Court held in Idaho v. Coeur D’Alene Tribe, “[n]ot only would

    the relief [sought] block all attempts by [state] officials to exercise jurisdiction

    over a substantial portion of land but also would divest the State of its

    sovereign control over submerged lands, lands with a unique status in the law

    and infused with a public trust the State itself is bound to respect.” Id. at 456.

    See also Art. X, § 11, Fla. Const. In this case “[t]here is no reasonable

    construction of the allegations in the complaint that does not implicate the

    immediate effect of the State of Florida’s jurisdictional control over its public

    lands should [SST] prevail.” Midnight Pass Soc’y at *24-25 . SST’s declaratory

    judgment claim against the Trustees is therefore barred by Eleventh

    Amendment Immunity and must be dismissed with prejudice.

                                            11
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 12 of 22




          II.   The Sovereign Lands Claimed by SST were not Conveyed
                into Private Ownership in 1883

          Florida’s sovereign submerged lands “cannot be conveyed without clear

    intent and authority, and conveyances , where authorized and intended, must

    retain public use of the waters.” Coastal Petroleum Co. v. American Cyanamid

    Co., 492 So.2d 339, 343 (Fla. 1986). The 1883 deed from the Trustees to Arthur

    T. Williams that SST claims as the root of its alleged title does not contain an

    express conveyance of sovereign lands, and SST does not allege to the contrary.

    (Doc. 1, Ex. 1, ¶¶ 53a., 55a; Doc 106). Nor does the absence of a reservation of

    sovereign submerged lands in the 1883 Williams deed vest title of sovereign

    lands in SST. “The fact that a deed of swamp and overflowed lands does not

    explicitly exempt sovereignty lands from the conveyance does not show that

    the Trustees intended to convey sovereignty lands encompassed within the

    swamp and overflowed lands being conveyed.” Id. As the 1883 deed from the

    Trustees to Arthur T. Williams does not expressly convey sovereign submerged

    lands, SST has no claim to any such lands. “Further, because grantees of

    swamp and overflowed lands took with notice that such grants did not convey

    sovereignty lands, neither they nor their successors have any moral or legal

    claim to those lands.” Id.

          Even had the Trustees intended to convey sovereign lands to Williams

    in 1883, they lacked the legal authority to do so. The Florida legislature did


                                          12
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 13 of 22




    not grant the Trustees the authority to convey sovereign lands into private

    ownership until 1917, at the earliest. See Pierce v. Warren, 47 So.2d 857, 858

    (Fla. 1950) (“The basic question for us to determine is whether the trustees

    attempted to convey ‘sovereignty lands’ which they could not have done before

    the enactment of Chapter 7304 , Acts of 1917…”) Because there was no clear

    intent or authority on the part of the Trustees to convey sovereign submerged

    lands via the 1883 Williams deed, no sovereign land was conveyed. SST cannot

    therefore claim to be the “title owner” of the sovereign lands at issue in this

    case.

            III.   Count I of SST’s First Amended Counterclaim Requesting
                   Declaratory Judgment Must be Dismissed Pursuant to Rule
                   12(b)(1), Fed. R. Civ. P., for Lack of Subject-Matter
                   Jurisdiction

                   A.   SST has failed to allege a bona fide, actual
                        controversy requiring the requested declaration.

            The Constitution of the United States confines the jurisdiction of federal

    courts to “cases” and “controversies.” Art. III, § 2, U.S. Const. “[T]he core

    component of standing is an essential and unchanging part of the case-or-

    controversy requirement of Article III.” Lujan v. Defs. Of Wildlife, 504 U.S.

    555, 560 (1992). “Federal courts have an independent obligation to ensure that

    subject-matter jurisdiction exists to hear a case, and dismissal is warranted if

    a court determines that it lacks jurisdiction.” MSP Recovery, LLC v. Allstate

    Ins. Co., 835 F.3d 1351, 1357 (11th Cir. 2016). In the instant case SST cannot

                                            13
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 14 of 22




    demonstrate Article III standing to bring its declaratory judgment claim

    against the Trustees for the additional reason that it cannot establish a bona

   fide, present need for the declaration.

         Count I of SST’s First Amended Counterclaims purports to bring its

    claim for declaratory relief against the Trustees pursuant to the Declaratory

    Judgment Act, 28 U.S.C. §§ 2201 and 2202. (Doc. 106, ¶¶ 6, 101). In cases

    brought under that act, “the ‘actual controversy’ requirement is imposed both

    by Article III of the Constitution and the express terms of the Federal

    Declaratory Judgment Act.” 200 Leslie Condominium Ass’n v. QBE Ins. Corp.,

    965 F.Supp.2d 1405, 1408 (S.D. Fla. 2013). See also Steffel v. Thompson, 415

   U.S. 452, 460 n. 10 (1974) (“The rule in federal cases is that an actual

   controversy must be extant at all stages of review...”)

         SST’s claim for declaratory relief is predicated upon two hopelessly

   flawed theories. The first is that the Trustees cannot claim the disputed

   submerged lands as sovereign “absent the Court re-opening the [1935] Federal

   Judgment” 3 (FAC ¶ 104). The second is that “the [Trustee’s] claim that the SST

   Property is sovereignty land would invalidate the Federal Easement…for the

   construction and maintenance of the ICW…” Compl. ¶ 114).




   3United States of America v. Parcel 8 Sheet, case no. 793-m, in the United States
   District Court for the Southern District of Florida.
                                             14
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 15 of 22




          SST’s theories are flawed because they fail to account for the acts of the

   Florida legislature and the Trustees which granted the United States all

   necessary rights to construct and maintain the ICW over state lands and

   waterways in perpetuity. Among these legislative acts is Chapter 4426, Laws

   of Florida (1895), which provided that:

                SECTION1. That hereafter any railroad or canal
                company, which is a public carrier, or intended to be,
                in the construction of its railroad or canal, or in the
                extension of same, for the purpose of securing terminal
                facilities therefor on any of the waters of any river,
                lake, bay, gulf or ocean, shall have and they are hereby
                given the right to condemn for the use of such railroad
                or canal company…such area in and over the waters
                to the limit of the channel, natural or artificial, of such
                rivers, lakes, bays, gulf or oceans sufficient for ample
                room for docks, wharves, elevation, berths for ships,
                ware and store houses, tracks, switches, and all
                required facilities for the reception, retention transfer
                and forwarding of commerce.

                SEC. 2. That whenever such land or water privileges
                shall belong to the State of Florida, the use thereof for
                the aforesaid purposes shall vest in said railroad or
                canal company upon the occupancy of both or either
                the said land or water by such company, for such
                purposes…

    This statute granted to the Florida East Coast Canal Company all rights over

    state lands and waters necessary to construct and operate the Florida East

    Coast Canal, the predecessor to the ICW. A copy of chapter 4426, Laws of

    Florida (1895) is attached hereto as Exhibit A.



                                            15
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 16 of 22




         In 1929, the Florida Legislature passed chapter 13664, Laws of Florida

    (1929), which established:

               An Act empowering and directing the Trustees of the
               Internal Improvement Fund of the State of Florida to
               grant and transfer to the United States of America, a
               right-of-way through the submerged, semi-submerged
               and marsh lands, islands and/or uplands to be
               traversed by an inland waterway following the coastal
               route from Jacksonville, Florida to Miami, Florida, to
               be constructed by the United States, pursuant to Act
               of Congress duly approved by the President of the
               United States on January 21st, 1927…

   A copy of chapter 13664, Laws of Florida (1929) is attached hereto as Exhibit

   B.

         On October 29, 1929, the Florida East Coast Canal Company deeded “all

    the right, title, interest, claim and demand” in the land over which the ICW

    would traverse from Duval County “through the head waters of Bay Biscayne”

    to the United States. This deed conveyed all rights over Florida’s lands and

    waters previously conveyed by the State of Florida to the Florida East Coast

    Canal Company for construction of a canal from Jacksonville to Miami to the

    United States for construction of the ICW. A copy of the October 29, 1929 deed

    from the Florida East Coast Canal Company to the United States is attached

    hereto as Exhibit C.

         These conveyances reflect that the State of Florida granted to the United

    States all necessary right-of-way in state lands, including submerged lands,


                                         16
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 17 of 22




    needed to construct and maintain the ICW in perpetuity. As a result, when the

    United State filed the condemnation action which resulted in the 1935 federal

    judgment the U.S. needed only to obtain an easement over property which may

    have been privately owned. There was simply no need to secure any further

    rights from the State of Florida.

          For these reasons, as well as the reasons set forth in section II B. below,

    the suggestion that the easement held by the United States for maintenance

    of the ICW will be invalidated if the submerged lands at issue are determined

    to be sovereign is preposterous. Count I of the FAC does not allege the actual

    controversy necessary to establish Article III standing and state a claim under

    the Declaratory Judgment Act. Consequently SST has failed to set forth a

    claim for which relief can be granted as required by Federal Rule of Civil

   Procedure 8(a). Count I of SST’s counterclaim against the Trustees fails to

   establish subject matter jurisdiction as required by rule 12(b)(1), Fed. R. Civ.

   P. or state a claim upon which relief can be granted as required by rule 12(b)(6),

   Fed. R. Civ. P. and must therefore be dismissed

                B.    The United States has full authority to maintain the
                      ICW pursuant to the Commerce Clause of the United
                      States Constitution

          “It has long been settled that Congress has extensive authority over this

    Nation’s waters under the Commerce Clause. Early in our history this Court

    held that the power to regulate commerce necessarily includes power over

                                           17
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 18 of 22




    navigation.” Kaiser Aetna v. United States, 444 U.S. 164, 173 (1979). As SST

    acknowledges, in the River and Harbor Act of 1927 Congress authorized

    construction of the ICW to provide inland navigation along the east coast of

    the United States. Doc. 1, Ex. 3, p. 14 ¶ 1; Doc. 106, ¶ 30. As the Supreme Court

    explained in Gilman v. Philadelphia, 3 Wall. 713, 724-25, 18 L.Ed. 96 (1866):

                Commerce includes navigation. The power to regulate
                commerce comprehends the control for that purpose,
                and to the extent necessary, of all the navigable waters
                of the United States which are accessible from a State
                other than those in which they lie. For this purpose
                they are the public property of the nation, and subject
                to all the requisite legislation by Congress.

          The nature and extent of Congress’s pervasive authority over national

    waters such as the ICW was set forth by the Supreme Court in United States

    v. Appalachian Power Co., 311 U.S. 377, 426-27 (1940):

                [I]t cannot properly be said that the constitutional
                power of the United States over its waters is limited to
                control for navigation… In truth the authority of the
                United States is the regulation of commerce on its
                waters. Navigability…is but a part of this whole. Flood
                protection, watershed development, recovery of the
                cost of improvements through utilization of power are
                likewise parts of commerce control… [The] authority
                is as broad as the needs of commerce… The point is
                that navigable waters are subject to national planning
                and control in the broad regulation of commerce
                granted the Federal Government.

    Nor does the authority of the United States over national waters depend on

    the navigability of a given waterbody. “Appalachian Power Co. indicates that


                                           18
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 19 of 22




    the congressional authority over the waters of this Nation does not depend on

    a stream’s ‘navigability.’” Kaiser Aetna, 444 U.S. at 173-74.

          The ICW is an interstate body of water which the United States has

    authority to regulate and maintain for the purpose of navigation and commerce

    pursuant to the Commerce Clause of the United States Constitution. Florida’s

    right to use and control its sovereign submerged lands is subservient to the

    federal government’s authority to regulate navigation and commerce over

    national waters. Seen in this light, SST’s argument that the United States’

    easement will become null and void if the disputed submerged lands are found

    to be sovereign is exposed as specious.

          IV.   Count I of SST’s First Amended Counterclaim Requesting
                Declaratory Relief Must be Dismissed as a Shotgun
                Pleading

          The Eleventh Circuit has identified four general types of shotgun

    pleadings. Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1323

    (11th Cir. 2015). A complaint which asserts “multiple claims against multiple

    defendants without specifying which of the defendants are responsible for

    which acts or omissions, or which of the defendants the claim is brought

    against,” is one of the four recognized types of shotgun pleadings. Id. Another

    recognized type of shotgun pleading is a complaint that “commits the sin of not

    separating into a different count each cause of action or claim for relief.” Id. at

    1322-23. “The unifying characteristic of all types of shotgun pleadings is that

                                            19
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 20 of 22




    they fail to one degree or another, and in one way or another, to give the

    defendants adequate notice of the claims against them and the grounds upon

    which each claim rests.” Id.; see also Lampkin-Asam v. Volusia Cnty. Sch. Bd.,

    261 F.App’x 274, 277 (11th Cir. 2008) (“A complaint that fails to articulate

    claims with sufficient clarity to allow the defendant to frame a responsive

    pleading constitutes a ‘shotgun pleading.”)

          When confronting a shotgun pleading, a Court should dismiss the

    complaint and instruct the plaintiff to file a more definite statement. See Davis

    v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 984 (11th Cir. 2008), abrogated

    on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009). The Eleventh

    Circuit has condemned shotgun pleadings for “imped[ing] the administration

    of the district Court’s civil dockets.” PVC Windoors, Inc. v. Babbitbay Beach

    Constr., N.V., 598 F.3d 806 n.4 (11th Cir. 2010). The Eleventh Circuit has

    repeatedly held that shotgun pleadings are an unacceptable manner of setting

    forth a claim for relief and are subject to dismissal.

          Count I of SST’s FAC asks this Court to issue sixteen (16) separate

    declarations   against   three   separate   Cross-Defendants.    SST    requests

    declarations on topics as varied as affirming the finality of the 1935 federal

    judgment, quieting title in SST, prohibiting the Trustees from claiming the

    disputed property as sovereign, and that the 2020 Consent from the United is

    void. Further, Count I seeks declaratory judgments against the Trustees, the

                                           20
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 21 of 22




    United States, and FIND without differentiating which of the sixteen

   declarations are sought against which. It is impossible for the Trustees to

   frame a responsive pleading to Count I as it constitutes a shotgun pleading.

   Count I should be dismissed on this ground as well.

                                 CONCLUSION

         For the reasons set forth above, SST’s First Amended Counterclaim

   against the Trustees must be dismissed with prejudice.

                                Respectfully submitted,

                                ASHLEY MOODY
                                ATTORNEY GENERAL

                                /s/ Timothy L. Newhall
                                TIMOTHY L. NEWHALL
                                Florida Bar No.: 391255
                                Special Counsel
                                Complex Litigation Section
                                Office of the Attorney General
                                PL-01, The Capitol
                                Tallahassee, Florida 32399-1050
                                Telephone: (850) 414-3300
                                Facsimile: (850) 414-9650
                                Timothy.Newhall@myfloridalegal.com
                                Complexlitigation.eservice@myfloridalegal.com




                                        21
Case 9:21-cv-80728-AMC Document 116 Entered on FLSD Docket 06/21/2021 Page 22 of 22




                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of June 2021 I electronically

    filed a true and correct copy of the foregoing Notice of Appearance with the

    Clerk of Court using the CM/ECF system.


                                 /s/ Timothy L. Newhall
                                 Timothy L. Newhall




                                        22
